Citation Nr: 0215124	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  95-07 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a jaw disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1976 and from September 1976 to August 1991.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The veteran and his representative appeared 
before a Member of the Board at a hearing at the RO in March 
1998.  The Board remanded the case for additional development 
in December 1999.  The case has been returned.


FINDING OF FACT

There is no competent medical evidence relating the veteran's 
current jaw pain disorder to any disease or injury incurred 
during active military service.


CONCLUSION OF LAW

A jaw disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a jaw disorder 
manifested by temporomandibular joint (TMJ) symptoms such as 
snapping and popping of the jaw with pain.  The veteran 
contends that these problems began in service. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

The evidence of record does not indicate that the veteran 
served in combat.  Moreover, the veteran does not contend 
that his jaw disorder is the result of combat.  Thus, 38 
U.S.C.A. § 1154(b) is not applicable in this case.

Service medical and dental records document that the veteran 
was seen on several occasions complaining of pain and 
discomfort in the TMJ area.  A lateral deviation on 
translation of the mandible was noted, but x-rays were 
negative for TMJ.  He was fitted with a bite splint.  In 
March 1989, the veteran was refitted with a bite splint and 
told to use it at night.  At this time, the veteran was also 
seen complaining of right face pain in maxillary area.  
Following a neurological work-up, the diagnosis was atypical 
trigeminal neuralgia.  (The Board notes that service 
connection has been granted for headaches.)  At his 
retirement examination in February 1991, there were no 
complaints, findings, or diagnoses of jaw symptoms or pain.  
On dental evaluation, teeth numbered 1, 3, 12, 14, 19, 30, 
and 32 were missing.  It was noted that only prophylaxis, 
i.e., preventive dental treatment, was provided.

VA medical records dated from March 1993 to March 1995 do not 
show any complaints, findings, or diagnoses of a jaw 
disorder.  At an October 1996 VA examination, the veteran 
complained of recurrent bilateral jaw pain with popping 
sensation.  The examiner noted that the veteran reported a 
history of TMJ pain.  

VA medical records from November 1997 to November 1998 show 
complaints of right TMJ pain and clicking and tight feeling 
in jaw.  At a January 1999 VA dental examination, the veteran 
reported that he was diagnosed with TMJ problems in service 
when he was grinding his teeth and having bad headaches.  He 
reported that he was given a plastic plate to wear between 
the teeth and that this helped, but that he lost this plate.  
According to the veteran, he had no treatment since that 
time.   He complained of occasional popping in both joints 
with pain in the jaws.  On evaluation, the examiner noted 
that there was no deviation or pain with opening his mouth.  
He had good lateral and protrusive movements and good 
translation of condyle.  There was slight tenderness in the 
medial pterygoid area with palpation but otherwise no pain to 
palpation.  Auscultation of joints revealed very slight 
crepitus bilaterally with wide opening.  Missing teeth 
numbered 1, 3, 12, 14, 18, 30, and 32 were noted.  The 
examiner stated that there was a cross bite on the left side 
due to migration of teeth and a malocclusion on the right due 
to migration of teeth.  Very poor oral hygiene with heavy 
calculus and stains was noted.  There was no limitation in 
inter-incisal range of motion and no bone loss.  The 
assessment included malocclusion due to loss of teeth with 
patient failure to wear prosthesis, TMJ complaints with no 
gross demonstrable pathology, much of TMJ complaints probably 
due to lack of care of teeth with resulting malocclusion, and 
no history of severe service inflicted injuries.

Private medical records from Dr. V. O. Parker and Dr. J. 
Williams dated from 1992 to 1999 do not show any complaints, 
treatment or findings of a jaw disability to include TMJ.  In 
a May 1999 statement, Dr. F. Wagner stated that the veteran 
had not been treated for a jaw disorder.  Dental records 
dated from March 1999 to January 2000 from Dr. Wagner show no 
complaints or findings of a jaw disability to include TMJ. 

A December 1999 Social Security Administration (SSA) 
disability award does not reference a jaw disorder as a basis 
for the award.

In a February 2000 letter, Dr. J.B. Phillips stated that he 
saw the veteran for complaints of left and right facial pain.  
He noted that the veteran reported that this problem began in 
1985/86 and that he had an occlusal orthotic device with good 
results in the past.  On evaluation, there was good 
mandibular range of motion with significant mid opening pop 
bilaterally.  There was sensitivity over the temporal and 
masseteric muscles bilaterally.  Multiple missing teeth were 
noted.  The diagnoses included articular disc disorder (a 
reducing disc dislocation) and myofascial pain dysfunction 
(tense muscles).  The treatment suggested for relaxation of 
the muscles included heat, soft diet, physical therapy, 
muscle relaxers, and dental orthotics.

At his hearing and in several statements, the veteran 
reported that he began gritting his teeth at night while in 
service, that he had TMJ, and that he was provided with an 
oral device to wear at night which helped.  The Board has 
considered the veteran's statements and testimony.  The 
veteran is competent as a lay person to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Although the service medical records indicate that the 
veteran complained of jaw pain during service, service 
medical records do not show diagnoses of TMJ.  In fact, 
service dental records specifically note that x-rays did not 
show TMJ.  The veteran was treated with a bite splint during 
service.  At his February 1991 retirement examination, the 
dental evaluation noted several missing teeth and stated that 
prophylaxis was provided.  There were no findings or 
diagnoses of a jaw disorder to include TMJ.  Based on this 
evidence, it appears that any jaw disorder the veteran had in 
service was acute and transitory, and resolved therein 
without chronic identifiable residual disability.

Although the veteran reported that he had jaw pain since 
separation from service, the first medical evidence of record 
of jaw pain subsequent to service was noted at an October 
1996 VA examination, more than 5 years after service.  At 
that time, the VA examiner noted that the veteran reported a 
history of TMJ.  However, the Board finds that this statement 
is not competent medical evidence of a nexus between a jaw 
disorder and disease or injury in service.  As the examiner 
noted, he relied on the history provided by the veteran.  The 
U.S. Court of Appeals for Veterans Claims (CAVC) has 
determined that the history that the veteran provided does 
not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In contrast, private dental records dated from 1992 to 1999 
do not show any complaints, findings, or diagnoses of a jaw 
disorder to include TMJ during this period.  The first 
diagnosis of a jaw disorder was in January 1999, 
approximately 8 years after service.  In fact, the examiner 
at the January 1999 VA examination diagnosed malocclusion due 
to loss of teeth with patient failure to wear prosthesis and 
TMJ complaints with no gross demonstrable pathology, and 
opined that the TMJ complaints were probably due to lack of 
care of teeth with resulting malocclusion.  The February 2000 
private dental reports diagnosed myofascial pain dysfunction 
and articular disc disorder, but did not attribute such 
disorders to the veteran's service.  Thus, although there are 
current diagnoses of a disorder causing jaw pain, the record 
does not contain a medical opinion relating the veteran's jaw 
disorder to service.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a jaw disorder.  Accordingly, this 
claim is denied.  

VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The regulations implementing the VCAA were published on 
August 29, 2001.  They apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by the statement of the case, 
multiple supplemental statements of the case, and a May 2001 
letter.  The duties and responsibilities of the VA and the 
veteran under VCAA to include the veteran's duty to provide 
information and the VA's duty to obtain such evidence were 
specifically addressed in the May 2001 letter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, VA and 
private medical records, and VA examinations. The veteran was 
offered the opportunity to submit additional evidence in 
support of his claim.  The veteran stated that he had no 
additional evidence to submit.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  Under the circumstances of 
this case, a further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).

ORDER

Entitlement to service connection for a jaw disorder is 
denied.



		
	MARY GALLGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

